Citation Nr: 1607378	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-47 587	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right lower extremity disorder, to include "sciatic-like" pain, secondary to degenerative arthritis, post dislocation of the right ankle with torn ligament.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to May 1987.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in July 2011 before the undersigned sitting at St. Petersburg, Florida.  The transcript is of record.

The case was remanded by Board decision in February 2012 and June 2014.

In December 2014 the Veteran raised the issue of entitlement to an increased evaluation for degenerative arthritis of the right ankle, status post dislocation, with residuals of a torn ligament.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

 
FINDING OF FACT

In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of entitlement to service connection for a right lower extremity disorder, to include "sciatic-like" pain, secondary to degenerative arthritis, post dislocation of the right ankle with torn ligament was requested.


CONCLUSION OF LAW

The criteria to permit the appellant to withdraw the appeal regarding the issue of entitlement to service connection for a right lower extremity disorder, to include "sciatic-like" pain, secondary to degenerative arthritis, post dislocation of the right ankle with torn ligament have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.  

In the instant case, the appellant withdrew his appeal regarding the claim of entitlement to service connection for a right lower extremity disorder, to include "sciatic-like" pain, secondary to degenerative arthritis, post dislocation of the right ankle with torn ligament in correspondence dated in December 2014.  In that same correspondence the Veteran claimed entitlement to an increased evaluation for degenerative arthritis of the right ankle, status post dislocation, with residuals of a torn ligament.  While the latter issue has yet to be developed or certified for appellate review, as noted above, that matter is referred to the RO for appropriate action.

Given that there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to service connection for a right lower extremity disorder, to include "sciatic-like" pain, secondary to degenerative arthritis, post dislocation of the right ankle with torn ligament, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


